BENSON, Judge
ORDER
IN ORDER that the trial proceed in an orderly manner,
IT IS ORDERED:
1. That the parties present for marking every exhibit that they intend to offer in evidence at 3:30 p.m., December 17,1976.
2. That at the time and date stated above the parties will exchange lists of every witness each intends to call together with a concise statement of the expected testimony of each witness.
No exhibit not marked and no witness not listed as required by this order shall be offered or called at the trial, except for good cause shown. (Jury trial remains December 21, 1976 at 9:30 a.m.).